      Case 3:20-cv-03097-B Document 21 Filed 10/26/20              Page 1 of 4 PageID 919



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 DIERDRE LEANE and IPNAV, LLC,                    §
                                                  §
          Plaintiffs,                             §
                                                  §
 v.                                               §
                                                  §         Civil Action No. 3:20-cv-3097-B
 UNIFIEDONLINE, INC. and                          §
 CHANBOND, LLC,                                   §
                                                  §
          Defendants.                             §


        DEFENDANTS’ OBJECTIONS TO DECLARATION OF DIERDRE LEANE

         Defendants UnifiedOnline, Inc. and ChanBond, LLC file these objections to the

Declaration of Dierdre Leane (hereafter, “Leane declaration”) submitted as part of Plaintiffs’

Appendix (Dkt. #18) in support of their reply in support of their motion to extend TRO, as follows:

         1.      Defendants object to Paragraph 6 of the Leane declaration in which she purports to

testify regarding the knowledge and understanding of William Carter, on the ground that she lacks

personal knowledge of the matters stated therein. See FRE 602. Defendants further object to the

extent Paragraph 6 refers to written evidence not authenticated or admitted into evidence, in

violation of FRE 1002.

         2.      Defendants object to Paragraph 7 of the Leane declaration on the ground that the

statement is speculative and purports to summarize the effect of certain agreements, the best

evidence of which are the documents themselves. See FRE 602, 1002.

         3.      Defendants object to Paragraph 8 of the Leane declaration in which Leane purports

to testify regarding the knowledge and motivations of Eric Spangenberg and IP Navigation Group

LLC, on the ground that she lacks personal knowledge of the matters stated therein. See FRE 602.



                                                 1
   Case 3:20-cv-03097-B Document 21 Filed 10/26/20                 Page 2 of 4 PageID 920



       4.      Defendants object to Paragraphs 10 and 11 of the Leane declaration on the ground

that it contains parol evidence that is inadmissible to alter the terms of the parties’ written

agreements. See Balfour Beatty Rail, Inc. v. Kansas City S. Ry. Co., 173 F. Supp. 3d 363, 399

(N.D. Tex. 2016), aff'd as modified and remanded, 725 Fed. Appx. 256 (5th Cir. 2018).

       5.      Defendants object to Paragraph 12 of the Leane declaration in which she purports

to testify regarding the knowledge and understanding of William Carter, on the ground that she

lacks personal knowledge of the matters stated therein. See FRE 602. Defendants further object to

the extent she purports to interpret or otherwise ascribe meaning to written evidence beyond the

actual text reflected therein, in violation of FRE 1002.

       6.      Defendants object to Paragraphs 13 of the Leane declaration on the ground that it

contains parol evidence that is inadmissible to alter the terms of the parties’ written agreements.

See Balfour Beatty, 173 F. Supp. 3d at 399. Defendants further object to statements regarding what

unnamed “witnesses” have informed Leane regarding the meaning of the ISA, as such statements

are not subject to discovery or cross-examination and appear to be an attempt to introduce “expert”

testimony (from undisclosed persons) on matters of law (e.g., interpretation of an inambiguous

contract). See FRE 703, 705.

       7.      Defendants object to Paragraph 14 of the Leane declaration on the ground that the

statement is speculative and purports to summarize the effect of certain agreements, the best

evidence of which are the documents themselves. See FRE 602, 1002.

       8.      Defendants object to Paragraph 15 of the Leane declaration on the ground that it is

conclusory and speculative (e.g., “there are likely others”). See FRE 602.

       9.      Defendants object to Paragraph 18 of the Leane declaration on the ground that it

contains hearsay not subject to any exception. In particular, Leane purports to relay a conversation




                                                 2
   Case 3:20-cv-03097-B Document 21 Filed 10/26/20                Page 3 of 4 PageID 921



with an unnamed “executive at RPX,” whose statements are not subject to verification or cross-

examination. See FRE 802.

        10.    Defendants object to Paragraph 20 of the Leane declaration in which she purports

to explain the net effect and operation of various terms of various unspecified agreements, on the

ground that the terms of those agreements are the best evidence of the contents thereof. See FRE

1002.

        11.    Defendants object to Paragraph 21 of the Leane declaration in which she purports

to explain the operation of various terms of the PPA, on the ground that the terms of those

agreements are the best evidence of the contents thereof. See FRE 1002.


Date: October 26, 2020                       Respectfully submitted,


                                             /s/ Linda R. Stahl
                                             E. Leon Carter
                                             Texas Bar No. 03914300
                                             lcarter@carterarnett.com
                                             Courtney Barksdale Perez
                                             Texas Bar No. 24061135
                                             cperez@carterarnett.com
                                             Linda R. Stahl
                                             Texas Bar No. 00798525
                                             lstahl@carterarnett.com
                                             Scott W. Breedlove
                                             Texas Bar No. 00790361
                                             sbreedlove@carterarnett.com
                                             Nathan Cox (admission pending)
                                             Texas Bar No. 24105751
                                             ncox@carterarnett.com

                                             CARTER ARNETT PLLC
                                             8150 N. Central Expressway, Suite 500
                                             Dallas, Texas 75206
                                             Telephone: (214) 550-8188
                                             Facsimile: (214) 550-8185

                                             ATTORNEYS FOR DEFENDANTS



                                                3
   Case 3:20-cv-03097-B Document 21 Filed 10/26/20                Page 4 of 4 PageID 922



                                             UNIFIEDONLINE, INC. and CHANBOND, LLC


                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document has been filed with
the Clerk of Court using the Northern District of Texas CM/ECF System for filing and service on
all counsel of record, in accordance with FED. R. CIV. P. 5(b)(2)(E), on October 26, 2020, as well
as service by electronic mail.

               BY E-SERVICE AND/OR ELECTRONIC MAIL


                                             /s/ Linda R. Stahl
                                             Linda R. Stahl




                                                4
